Citation Nr: 1022672	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for dizziness, claimed 
as secondary to the service-connected disability of chronic 
subluxation and dislocation of the left temporomandibular 
joint (TMJ) with loose TMJ capsule and cervical pain.  

2.  Entitlement to service connection for numbness in limbs, 
claimed as secondary to the service-connected disability of 
chronic subluxation and dislocation of the left TMJ with 
loose TMJ capsule and cervical pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

This case was remanded by the Board in September 2008 in 
order to pursue additional development as to both of the 
captioned issues.  The claim of service connection for 
dizziness will be addressed in the decision below; however, 
further action to comply with the September 2008 remand 
directives is required before the Board may act on the claim 
of service connection for numbness in the limbs.  This issue 
will be addressed in a remand that follows the decision 
below.


FINDING OF FACT

The Veteran has dizziness that is likely symptomatic of 
service-connected TMJ disability.


CONCLUSION OF LAW

The Veteran experiences dizziness as a result of service-
connected chronic subluxation and dislocation of the left 
temporomandibular joint (TMJ) with loose TMJ capsule and 
cervical pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claim's (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

Regarding the dizziness claim, the Board notes that there is 
of record a tape recording attributed to the veteran's 
private chiropractor, A.C, D.C., in which he opines that the 
veteran's dizziness is related to scar tissue that has 
resulted from the veteran's TMJ surgery.  Specifically, Dr. 
C. ascribes this association to involvement of the 
sympathetic nerve.  

The Board remanded this case in 2008 so that an ear, nose, 
and throat (ENT) physician could examine the Veteran and 
provide expert opinion after review of the entire claims 
file.  The agency of original jurisdiction (AOJ) scheduled 
the Veteran for examination by a physician's assistant who 
indicated that he could not definitively say that dizziness 
was related to the TMJ disability.  Nevertheless, the 
examiner noted that "there can be an association between 
these symptoms," which presumably means that the examiner 
believed that a relationship between the Veteran's TMJ 
disability and dizziness could possibly exist.  
Significantly, the examiner concluded that it was more likely 
than not that the Veteran's symptoms relative to his TMJ 
disability and dizziness were related to an in-service fall 
experienced by the Veteran.  This opinion was based on the 
Veteran's report of an onset of symptoms following the fall.  

Although the AOJ did not have the recording from the 
Veteran's chiropractor transcribed and authenticated and did 
not obtain an examination from an ENT physician as 
instructed, and while the in-service fall is not corroborated 
by service department records, the Board finds that the 2009 
examination report provides a basis for an allowance of this 
claim of service connection.  The 2009 examiner, in taking a 
history from the Veteran, noted that the onset of the 
Veteran's dizziness begins with a headache, a disability for 
which the Veteran is already service connected as secondary 
to the TMJ disability.  Such a presentation of dizziness 
suggests that it is in fact a symptom of the problems the 
Veteran experiences because of the TMJ disability, just like 
the headaches.  Moreover, the examiner specifically noted 
that there can be an association between the two.  

Although dizziness is not ordinarily evaluated as a distinct 
disease entity unless a diagnosis of vestibular 
disequilibrium is made, see 38 C.F.R. § 4.87, it appears that 
the greater weight of the evidence now available is that the 
Veteran experiences dizziness as a symptom of his service-
connected chronic subluxation and dislocation of the left TMJ 
with loose TMJ capsule and cervical pain.  Service connection 
for this symptomatic manifestation of the TMJ disability is 
therefore warranted.  


ORDER

Service connection for dizziness as a symptom of chronic 
subluxation and dislocation of the left TMJ with loose TMJ 
capsule and cervical pain is granted.  


REMAND

Regarding the claim related to numbness in limbs, the Board 
notes that two other recordings are contained on the same 
cassette that contains the statement attributed to Dr. C, the 
Veteran's chiropractor.  In addition to a neurological 
examination that was completed in June 2009, the Board's 
remand ordered the AOJ to obtain a transcription of those 
statements if the statements could not be found in the 
Veteran's electronic VA medical record.  As the Board noted 
in its remand, those recordings allegedly represent a June 
27, 2007, statement of B. P., D.D.S., a VA dentist who has 
treated the veteran for many years, and a June 21, 2007, 
statement of R. Baer, M.D., a physician who has treated the 
veteran with acupuncture for some years.  It appears that 
both of these recorded statements were made specifically for 
the purpose of supporting the veteran's appeal to the Board, 
and are not likely to be contained in the veteran's VA health 
records.  If either of these statements was found not to be a 
part of the veteran's electronic VA medical record (in which 
event they were to be associated with the claims file), 
transcripts of the recordings were to be made, authenticating 
signatures obtained if possible, and the transcripts included 
in the record.  The Board can find no indication that this 
was attempted, necessitating a remand for compliance in order 
to obtain a complete record on which to adjudicate the claim.    
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not met, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must obtain transcriptions of 
the recorded statements of B.P. D.D.S., 
and R.B., M.D., and, if they are still 
available, obtain the signatures of each 
of them, attesting to the written 
statements; the signed transcripts should 
then be associated with the Veteran's 
claims file.  

2.  After the aforementioned 
transcriptions have been obtained and 
authenticated (or not), the AOJ must make 
a determination as to whether any newly 
acquired information leads to the need 
for further evidentiary development.  If 
any additional examination is warranted, 
it should be conducted with the questions 
presented by the Board's 2008 remand in 
mind.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


